DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “958” [see Figure 1].  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 21 contains a typographical error reciting “a conveyor portion configured to covey the liquid detergent” wherein “covey” is a misspelling; this can be corrected by an amendment instead reciting “a conveyor portion configured to convey the liquid detergent”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Line 1 contains a typographical error reciting “The laundry treatment apparatus of claims 8”; this can be corrected by an amendment instead reciting “The laundry treatment apparatus of claim 8”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a conveyor portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6,
	Line 3 recites the limitation "the connecting pipe".  There is insufficient antecedent basis for this limitation in the claim.  This can be corrected, for example, by an amendment to line 3 instead reciting "the connection pipe".
	Regarding claim 18,
	Lines 1-2 recite “wherein the second chamber is defined reward relative to the first chamber” which renders the claim indefinite because the term “reward” is unclear and seemingly a typographical error.  It is unclear if applicant intends to instead recite “wherein the second chamber is defined rearward relative to the first chamber”, which would overcome the current grounds of rejection.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon a comprehensive search no available prior art was able to teach or fairly suggest, singly or in combination, all features of the laundry treatment apparatus defined by independent claim 1.  The closest prior art reference, US Pub. 2017/0073875 to Seo et al. (“Seo”), discloses a laundry treatment apparatus comprising: 
a cabinet (110) that defines an introduction port and an exit port; 
a tub (130) disposed in the cabinet and configured to receive water, the tub defining a tub introduction port in communication with the introduction port of the cabinet; 
a drum (120) that is rotatably disposed inside the tub and defines a drum introduction port in communication with the tub introduction port [Fig. 2; ¶0105]; 
a drawer (312) configured to be withdrawn from and inserted into the exit port of the cabinet; 
a housing (350) disposed in the cabinet and configured to receive the drawer, the housing comprising a housing body configured to communicate with the exit port, and a cover (330) disposed at an upper surface of the housing body [Fig. 18-21; ¶0231-¶0232]; 
a storage portion comprising: 
a storage body (320) configured to be detachably inserted into the drawer and to store liquid detergent therein, 
a discharger (321) disposed at the storage body, and 
a discharge valve (at 323) configured to open and close the discharger [Fig. 23; ¶0266]; 
a supply pump comprising: 
a connection pipe (323b) that passes through at least a portion of the housing body and is configured to connect to the discharger based on the drawer being inserted into the housing, 
a supply pipe (323c) that connects the connection pipe to the tub [Fig. 22; ¶0271-¶0274], and 
a conveyor portion (325) configured to convey the liquid detergent in the storage body to the supply pipe [Fig. 22; ¶0284-¶0288]; and
a [second] pump fastener (322b’) that couples a portion of the supply pump to the housing body, the portion of the supply pump being disposed below the connection pipe (323b) [Fig. 22; ¶0290-¶0293].
	However, Seo does not teach or suggest a [first] pump fastener that couples a first portion of the supply pump to the cover, the first portion of the supply pump being located above the connection pipe.  In the configuration taught by Seo, the supply pump is not coupled to the cover (330) by a pump fastener [see e.g. Fig. 22-23].  No available prior art was able to remedy the deficiencies of Seo to arrive at the invention of claim 1.  Upon a comprehensive search, no available prior art was able to teach or fairly suggest, singly or in combination, both a first pump fastener that couples a first portion of the supply pump to the cover, the first portion of the supply pump being located above the connection pipe, and a second pump fastener that couples a second portion of the supply pump to the housing body, the second portion of the supply pump being disposed below the connection pipe or extending parallel to the connection pipe, in combination with all other features of the laundry treatment apparatus configuration specifically defined by independent claim 1.  See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art references made of record and not relied upon that are considered pertinent to applicant’s disclosure, for example:
	US Pub. 2015/0114047 to Jung et al.
	US Pub. 2013/0312463 to Kim et al.
	US Pub. 2016/0201248 to Kim et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6-20 contain allowable subject matter at least by virtue of their dependence from allowable independent claim 1 (see statement of reasons for allowance above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711